Title: To Thomas Jefferson from Joseph Reed, 6 May 1781
From: Reed, Joseph
To: Jefferson, Thomas



Sir
Philad: May 6. 1781.

Your Excellencys Favours of the 17. and 18. Ult. have been duly received and claim our particular Acknowledgments as well for the Readiness which has been shewn in concurring with our Proposition of running the Line, as the friendly Sentiments express’d towards this State which I am happy in assuring your Excellency are perfectly reciprocal.
A Family Event having last Fall estrang’d me from publick Business for some Time I fear a Mistake has happened in not forwarding the Accession of this State to the Terms proposed by Virginia in their Resolves of the 23d. June last, or it has miscarried. I have now the Honour to inclose it and make no Doubt it will be perfectly satisfactory.
This Opportunity just presenting itself I am obliged to defer answering the Particulars of your Excellencys Letter which respect the Mode of running the Line, as I had no Opportunity to confer with the Gentlemen here on the Subject. But I shall do myself the Honour of writing again by the next Post. In the mean Time as the Season is fast advancing I would submit to your Consideration whether we may not fix on the 12. June as the Time of the Commissioners Meeting on the Business and the Detail may be adjusted in the intermediate Space. I am with much Respect and Regard, Your Excellys. most obedt. Hble Serv.,

Jos: Reed Presidt.

